DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 11/19/2020 have been entered and fully considered. Claims 1, 2, 4-11 and 14-17 are pending. Claims 3, 12 and 13 are cancelled. Claims 1, 9 and 17 are amended. No new matter is added. 


Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
Applicant argues that the amendment to claims 1, 9 and 17 overcome the current rejection, as agreed upon in the Applicant Initiated Interview. 
Examiner agrees that the prior rejection is overcome. The amendments presented however, will be addressed in this Official Correspondence. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 5, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 8,955,522) in view of LIU (US 2013/0255675) and HAWES et al. (US 2016/0360789).
With respect to claim 1, BOWEN et al. discloses a vapor dispensation device, for producing an inhalable vapor by heating to atomize or otherwise gasify a small portion of fluid (Abstract; Column 3, lines 20-35; Figure 1). The device comprises a cavity as an internal space defined between a mouthpiece and a base, and a cylindrical vial body, 102, and a vapor tube, 120 (Column 3, lines 1-20; Figures 2, 3 and 5) comprising a first end and a second end and having an elongated body therebetween. The cavity has a longitudinal axis (Figures 2, 3 and 5) apparently aligned with a longitudinal axis of the elongated body (Figures 2, 3 and 5). 
The cavity is configured to host a capsule, 114, (Column 3, lines 1-60; Figures 1 and 3-5) and the capsule comprises an external shell configured to contain an aerosol generating substance (Column 3, lines 1-60; Figures 1 and 3-5) and having an outlet, at 116. 
The capsule and its contents are materials worked on and do not impart patentability to the claims. The courts have generally held that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See, In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115. 
The acknowledgment of the capsule and its contents in BOWEN et al. merely shows that the cavity is configured in the manner as claimed. 
BOWEN et al. further discloses that the device includes a power source, 122, (Figure 2; Column 3, lines 20-32). 
BOWEN et al. does not explicitly disclose that the cavity defines a central longitudinal axis therein that is laterally offset from the central longitudinal axis of the elongated body, such that an outer surface of the first elongated side is closer to the central longitudinal axis of the cavity than to that of the elongated body. LIU discloses an electronic cigarette (Abstract). In the prior art, the guide tube extends into the reservoir and has problems such as complicated and inconvenient assembly, fluid leaking and uncontrollability of guiding tobacco substance (Paragraphs [0004] and [0005]). To overcome these disadvantages, the aerosol passage is laterally offset from the reservoir (Paragraphs [0030] and [0034]) within the cylindrical elongated body (Figures 3 and 7). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to instead of placing the vapor tube through the center of the cavity as is originally done by BOWEN et al., to laterally offset the vapor tube and cavity of BOWEN et al. such that they lie next to each other within a cylindrical body, as taught by LIU so that problems such as leaking can be overcome. 
Given that the cavity and vapor passage are next to each other in the cylindrical housing, their axis are laterally offset from each other. Specifically, the axis of the elongated body is the center of the cylindrical body, whereas the longitudinal cavity only defines a portion of the cylindrical body, and thus the center of the cavity is no longer the center of the cylindrical elongated body (See annotated figure 3, below). 



















































[AltContent: textbox (Radius of cylinder defines the axis)]

[AltContent: arrow]
[AltContent: textbox (First elongated side)][AltContent: arrow][AltContent: textbox (Center of the cavity defining longitudinal axis of cavity)][AltContent: connector][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: connector][AltContent: textbox (Axis of elongated body is the radius of the cylinder defining the elongated by)][AltContent: ]
    PNG
    media_image1.png
    747
    347
    media_image1.png
    Greyscale

With the two axis noted above being laterally offset, the cavity is placed along a first lateral elongated side and the vapor tube is placed along an opposing, second lateral elongated side of the elongated body. As, such the first elongated side is closer to the central longitudinal axis of the cavity than it is to the central longitudinal axis of the elongated body. 
BOWEN et al. does not explicitly disclose that the capsule comprises electrical connections and a heating assembly configured to vaporize the aerosol generating substance inside the capsule and the electrical connections are configured to connect the heating assembly to the power source when the capsule is hosted in the cavity. 
HAWES et al. discloses a vaporizer comprising a pod assembly (Abstract). The pod assembly comprises a heater, coprocessor, memory, heater, sensors and electrical connections (Paragraphs [0111], [0112]; Figure 22). The electrical and data connections are made when the pod is placed into the device (Paragraph [0112], [0100]-[0110]; Figure 21). The heater is configured to vaporize the aerosol generating material once connected to the power source when the pod is hosted in the device (Paragraphs [0122]-[0125]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the capsule of BOWEN et al. with electrical connections and a heating assembly configured to vaporize the aerosol generating substance once the capsule is hosted, as taught by HAWES et al., so that in the event that that a different flavor aerosol generating substance is used, there is no contamination between flavors in the heater. 
Specifically, by using a single heater and wick in the device of BOWEN et al., if a user were to switch flavors of aerosol material, the newly added flavor would be contaminated with the old flavor that residually remains in the wick and heater. By 
With respect to claim 2, BOWEN et al. discloses that the capsule is installed by placing it into the cavity and then installing the mouthpiece thereon (Column 4, lines 5-40; Figure 5). Thus prior to the installation of the mouthpiece the end of the capsule is implicitly exposed from external to the body, 102, when looking at the capsule from the direction of the mouthpiece. Alternatively, the cavity is capable of hosting the capsule not fully inserted such that the capsule remains partially exposed external to the body, 102. 
With respect to claim 4, BOWEN et al. discloses that the capsule is hosted in the cavity. The capsule has a handle on the top thereof that folds flat against the top so that the capsule fits in the cavity (Column 3, lines 55-68; Column 4, lines 1-25). The capsule is dimensioned to fit within the body (Column 1, lines 50-68; Column 2, lines 60-68; Column 3, lines 1-15; Figure 1). In figure 1 it is clear that the capsule doesn’t extend beyond the second end. It isn’t clear in figure 1, and isn’t explicitly stated, that the cavity is capable of housing the capsule such that the capsule doesn’t extend beyond the first end. However, given that the handle fits between the mouthpiece and capsule, it would be obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to size the cavity and capsule such that the capsule doesn’t extend beyond the second end of the elongated body, 102, so as to provide sufficient room between the capsule and the mouthpiece when the mouthpiece is installed on the end of the body. 
Moreover, the courts have generally held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Thus, given that a shorter capsule relative to a longer cavity would still perform as intended, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a shorter capsule such that it entirely fits between the ends of the elongated body, so that smaller doses of liquid are held in the cavity if so desired. 
With respect to claims 5 and 16, BOWEN et al. discloses that the capsule is loaded into the cavity by aligning it there with and inserting the capsule into the cavity (Column 4, lines 5-20); Figures 2-5). Thus, the capsule is necessarily inserted in a direction “substantially” parallel to the central longitudinal axis of the elongated body. 
With respect to claim 17, BOWEN et al. discloses a vapor dispensation device, for producing an inhalable vapor by heating to atomize or otherwise gasify a small portion of fluid (Abstract; Column 3, lines 20-35; Figure 1). The device comprises a cavity as an internal space defined between a mouthpiece and a base, and a cylindrical vial body, 102 and a vapor tube, 120 (Column 3, lines 1-20; Figures 2, 3 and 5). The cavity is configured to host a capsule, 114, (Column 3, lines 1-60; Figures 1 and 3-5). BOWEN et al. further discloses that the device includes a power source, 122, (Figure 2; Column 3, lines 20-32). The cavity is configured to host a capsule, 114, (Column 3, lines 1-60; Figures 1 and 3-5) and the capsule comprises an external shell configured to contain an aerosol generating substance (Column 3, lines 1-60; Figures 1 and 3-5) and having an outlet, at 116. 
BOWEN et al. discloses a capsule, 114, comprising an external shell and an outlet, 116 (Column 3, lines 40-60). The outlet engages penetrating elements, 112,  of the aerosol generating device when the capsule is retained in the cavity to release the liquid held in the capsule (Column 3, lines 30-45; Column 4, lines 5-25). The capsule is configured to contain an aerosol generating substance (Column 3, lines 1-60; Figures 1 and 3-5). The device includes an elongated body extending between first and second ends. (Figures 1 and 3-5). 
 BOWEN et al. does not explicitly disclose that the cavity defines a central longitudinal axis therein that is laterally offset from the central longitudinal axis of the elongated body, such that an outer surface of the first elongated side is closer to the central longitudinal axis of the cavity than to that of the elongated body. LIU discloses an electronic cigarette (Abstract). In the prior art, the guide tube extends into the reservoir and has problems such as complicated and inconvenient assembly, fluid leaking and uncontrollability of guiding tobacco substance (Paragraphs [0004] and [0005]). To overcome these disadvantages, the aerosol passage is laterally offset from the reservoir (Paragraphs [0030] and [0034]) within the cylindrical elongated body (Figures 3 and 7). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to instead of placing the vapor tube through the center of the cavity as is originally done by BOWEN et al., to laterally offset the vapor tube and cavity of BOWEN et al. such that they lie next to each other within a cylindrical body, as taught by LIU so that problems such as leaking can be overcome. 
Given that the cavity and vapor passage are next to each other in the cylindrical housing, their axis are laterally offset from each other. Specifically, the axis of the elongated body is the center of the cylindrical body, whereas the longitudinal cavity only defines a portion of the cylindrical body, and thus the center of the cavity is no longer the center of the cylindrical elongated body (See annotated figure 3, below). 


[AltContent: textbox (Radius of cylinder defines the axis)]
[AltContent: textbox (Axis of elongated body is the radius of the cylinder defining the elongated by)]
[AltContent: arrow][AltContent: textbox (First elongated side)][AltContent: arrow][AltContent: textbox (Center of the cavity defining longitudinal axis of cavity)][AltContent: connector][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: connector][AltContent: ]
    PNG
    media_image1.png
    747
    347
    media_image1.png
    Greyscale

With the two axis noted above being laterally offset, the cavity is placed along a first lateral elongated side and the vapor tube is placed along an opposing, second lateral elongated side of the elongated body. As, such the first elongated side is closer to the central longitudinal axis of the cavity than it is to the central longitudinal axis of the elongated body. 
BOWEN et al. does not explicitly disclose that the capsule comprises electrical connections and a heating assembly configured to vaporize the aerosol generating substance inside the capsule and the electrical connections are configured to connect the heating assembly to the power source when the capsule is hosted in the cavity. 
HAWES et al. discloses a vaporizer comprising a pod assembly (Abstract). The pod assembly comprises a heater, coprocessor, memory, heater, sensors and electrical connections (Paragraphs [0111], [0112]; Figure 22). The electrical and data connections are made when the pod is placed into the device (Paragraph [0112], [0100]-[0110]; Figure 21). The heater is configured to vaporize the aerosol generating material once connected to the power source when the pod is hosted in the device (Paragraphs [0122]-[0125]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the capsule of BOWEN et al. with electrical connections and a heating assembly configured to vaporize the aerosol generating substance once the capsule is hosted, as taught by HAWES et al., so that in the event that that a different flavor aerosol generating substance is used, there is no contamination between flavors in the heater. 
Specifically, by using a single heater and wick in the device of BOWEN et al., if a user were to switch flavors of aerosol material, the newly added flavor would be contaminated with the old flavor that residually remains in the wick and heater. By 

____________________________________________________________________________
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 8,955,522) in view of LIU (US 2013/0255675) and HAWES et al. (US 2016/0360789) as applied to claims 1, 2, 4, 5, 16 and 17 above, and further in view of TAGGART et al. (US 2014/0360517).

With respect to claim 6, modified BOWEN et al. discloses a mouthpiece, 106, at a first end of the body (BOWEN et al.; Column 3, lines 1-15; Figures 1 and 2); a battery as a power source (BOWEN et al.; Column 3, lines 20-30); a vaporizing element (i.e., heater assembly) that produces heat to gasify the fluid; buttons to activate the heater assembly by the user to energize the heater (BOWEN et al.; Column 3, lines 20-30). When the heater assembly is activated by the button, the liquid is vaporized and drawn through the tube through the mouthpiece (BOWEN et al.; Column 3, lines 20-35). 
While modified BOWEN et al. does not explicitly disclose that the power is drawn from the battery source, upon activation via the button, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to connect the power source to the heating assembly so that the energy can be used to power said heating assembly and produce vapor upon activation via the button. 
Modified BOWEN et al. does not explicitly disclose that the device includes a transfer means (i.e., a valve) to draw the liquid from the capsule through the cavity and to the heater assembly. 
 TAGGART et al. discloses an inhaler for vaporized liquid (Abstract). The cavity includes a one-way valve through which the liquid in the capsule and into a mesh that surrounds the heating element (Paragraphs [ 0040], [0049], [0050], [0090]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to include a one-way valve from the capsule of modified BOWEN et al. so the heating element, as taught by TAGGART et al. so that the liquid can be transported from the capsule to the heating assembly, and thus through at least a portion of the cavity, and then heated to form the vapor. 

_____________________________________________________________________
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 8,955,522) in view of LIU (US 2013/0255675) and HAWES et al. (US 2016/0360789) as applied to claims 1, 2, 4, 5, 16 and 17 above, and further in view of MIRONOV (US 10,015,990).
With respect to claim 7, modified BOWEN et al. discloses that the cavity, including the mouthpiece, releasably retain the capsule in the cavity (BOWEN et al.; Column 3, lines 30-45; Column 4, lines 5-25). Modified BOWEN et al. does not explicitly disclose a clip (retention means) for releasably retaining the capsule in the cavity and a button (release means) for releasing the retention means to remove the capsule.  MIRONOV discloses a clasp, 6,  (equivalent to a clip) that engages with a tooth, 8, to hold the mouthpiece closed. A button is included that can be depressed by the user against the action of a spring to release the tooth from 

________________________________________________________________________
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 8,955,522) in view of LIU (US 2013/0255675) and HAWES et al. (US 2016/0360789) as applied to claims 1, 2, 4, 5, 16 and 17  above, and further in view of PIRSHAFIEY et al. (US 2012/0174914).
With respect to claim 8, modified BOWEN et al. does not explicitly disclose that the device includes the claimed recognition means capable of reading one of the claimed pieces of information of the capsule. PIRSHAFIEY et al. discloses that the device is configured to read an RFID tag or barcode in the cartridge so that the controller can provide optimum wattage based on the overall system resistance, thereby maximizing battery life (Paragraph [0039]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to include an RFID reader or barcode reader in the device of modified BOWEN et al. to provide the capability of reading RFID tags and barcodes, as taught by PIRSHAFIEY et al. so that battery life can be maximized based on the type of liquid in the cartridge. 


_____________________________________________________________________
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 8,955,522) in view of LIU (US 2013/0255675), PIRSHAFIEY et al. (US 2012/0174914), KRUGER (US 2013/0129872) and HAWES et al. (US 2016/0360789)
With respect to claim 9, BOWEN et al. discloses a vapor dispensation device, for producing an inhalable vapor by heating to atomize or otherwise gasify a small portion of fluid (Abstract; Column 3, lines 20-35; Figure 1). The device comprises a cavity as an internal space defined between a mouthpiece and a base, and a cylindrical vial body, 102, and a vapor tube, 120 (Column 3, lines 1-20; Figures 2, 3 and 5) comprising a first end and a second end and having an elongated body therebetween. The cavity has a longitudinal axis (Figures 2, 3 and 5) apparently aligned with a longitudinal axis of the elongated body (Figures 2, 3 and 5). 
BOWEN et al. further discloses a capsule, 114, comprising an external shell and an outlet, 116 (Column 3, lines 40-60). The outlet engages penetrating elements, 112,  of the aerosol generating device when the capsule is retained in the cavity to release the liquid held in the capsule (Column 3, lines 30-45; Column 4, lines 5-25). The cavity is configured to host a capsule, 114, (Column 3, lines 1-60; Figures 1 and 3-5). 
BOWEN et al. further discloses that the device includes a power source, 122, (Figure 2; Column 3, lines 20-32). The cavity is configured to host a capsule, 114, (Column 3, lines 1-60; Figures 1 and 3-5) and the capsule comprises an external shell configured to contain an aerosol generating substance (Column 3, lines 1-60; Figures 1 and 3-5) and having an outlet, at 116. 

The capsule and its contents are materials worked on and do not impart patentability to the claims. The courts have generally held that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. See, In re Otto, In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). MPEP 2115. 
The acknowledgment of the capsule and its contents in BOWEN et al. merely shows that the cavity is configured in the manner as claimed. 
BOWEN et al. does not explicitly disclose that the cavity defines a central longitudinal axis therein that is laterally offset from the central longitudinal axis of the elongated body, such that an outer surface of the first elongated side is closer to the central longitudinal axis of the cavity than to that of the elongated body. LIU discloses an electronic cigarette (Abstract). In the prior art, the guide tube extends into the reservoir and has problems such as complicated and inconvenient assembly, fluid leaking and uncontrollability of guiding tobacco substance (Paragraphs [0004] and [0005]). To overcome these disadvantages, the aerosol passage is laterally offset from the reservoir (Paragraphs [0030] and [0034]) within the cylindrical elongated body (Figures 3 and 7). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to instead of placing the vapor tube through the center of the cavity as is originally done by BOWEN et al., to laterally offset the vapor tube and cavity of BOWEN et al. such that they lie next to each other within a cylindrical body, as taught by LIU so that problems such as leaking can be overcome. 
Given that the cavity and vapor passage are next to each other in the cylindrical housing, their axis are laterally offset from each other. Specifically, the axis of the elongated body is the center of the cylindrical body, whereas the longitudinal cavity only defines a portion of the cylindrical body, and thus the center of the cavity is no longer the center of the cylindrical elongated body (See annotated figure 3, below). 








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 







































[AltContent: textbox (Radius of cylinder defines the axis)]

[AltContent: arrow]
[AltContent: textbox (First elongated side)][AltContent: arrow][AltContent: textbox (Center of the cavity defining longitudinal axis of cavity)][AltContent: connector][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: connector][AltContent: textbox (Axis of elongated body is the radius of the cylinder defining the elongated by)][AltContent: ]
    PNG
    media_image1.png
    747
    347
    media_image1.png
    Greyscale



With the two axis noted above being laterally offset, the cavity is placed along a first lateral elongated side and the vapor tube is placed along an opposing, second lateral elongated side of the elongated body. As, such the first elongated side is closer to the central longitudinal axis of the cavity than it is to the central longitudinal axis of the elongated body. 
BOWEN et al. does not explicitly disclose that the device includes the claimed recognition means capable of reading one of the claimed pieces of information of the capsule. PIRSHAFIEY et al. discloses that the device is configured to read an RFID tag or barcode in the cartridge so that the controller can provide optimum wattage based on the overall system resistance, thereby maximizing battery life (Paragraph [0039]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to include an RFID reader or barcode reader in the device of BOWEN et al. to provide the capability of reading RFID tags and barcodes, as taught by PIRSHAFIEY et al. so that battery life can be maximized based on the type of liquid in the cartridge. 
Moreover, KRUGER discloses that the identifier, 8, can comprise a series of raised ridges, 8, (Figure 5) on the external shell so that if the identifier agrees with the number apparatus will operate (Paragraph [0061], [0064] and [0066]) and prevent cartridges that are not operable with the apparatus if it not the intended cartridge (Paragraph [0007]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to incorporate the identification means on the external shell of modified BOWEN et al. as a series of ridges and grooves so that the number thereof can be identified and 
The number of ridges and grooves on the external shell of the capsule can be gripped by the user when removing the capsule from the device. Thus, the number or ridges and grooves implicitly represent the claimed gripping means. 
BOWEN et al. does not explicitly disclose that the capsule comprises electrical connections and a heating assembly configured to vaporize the aerosol generating substance inside the capsule and the electrical connections are configured to connect the heating assembly to the power source when the capsule is hosted in the cavity. 
HAWES et al. discloses a vaporizer comprising a pod assembly (Abstract). The pod assembly comprises a heater, coprocessor, memory, heater, sensors and electrical connections (Paragraphs [0111], [0112]; Figure 22). The electrical and data connections are made when the pod is placed into the device (Paragraph [0112], [0100]-[0110]; Figure 21). The heater is configured to vaporize the aerosol generating material once connected to the power source when the pod is hosted in the device (Paragraphs [0122]-[0125]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the capsule of BOWEN et al. with electrical connections and a heating assembly configured to vaporize the aerosol generating substance once the capsule is hosted, as taught by HAWES et al., so that in the event that that a different flavor aerosol generating substance is used, there is no contamination between flavors in the heater. 
Specifically, by using a single heater and wick in the device of BOWEN et al., if a user were to switch flavors of aerosol material, the newly added flavor would be contaminated with the old flavor that residually remains in the wick and heater. By including the heater and contacts in the cartridge that is replaced along therewith, when a new flavor is added to the aerosol generating device, there is no cross-contamination of flavors because each heater and wick are bespoke to the cartridge. 
With respect to claim 10, BOWEN et al. discloses that the external shell is transparent so that the fluid contents are visible to the user (Column 3, lines 40-62). BOWEN et al. discloses that the capsule is installed by placing it into the cavity and then installing the mouthpiece thereon (Column 4, lines 5-40; Figure 5). Thus the cavity is capable of hosting the capsule not fully inserted such that the external shell remains partially exposed external to the body, 102. 
With respect to claim 11, KRUGER discloses that the gripping means are arranged on the external shell (Figure 5) and are capable of improving the ease with which the user can removed the capsule, merely by grasping said ridges during removal. 



____________________________________________________________________
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over BOWEN et al. (US 8,955,522) in view of LIU (US 2013/0255675), PIRSHAFIEY et al. (US 2012/0174914), KRUGER (US 2013/0129872) and HAWES et al. (US 2016/0360789) as applied to claims 9-11 above, and further in view of MONSEES et al. (US 2015/0208729).
With respect to claim 14, modified BOWEN et al. discloses a power source and a heater (BOWEN et al.; Column 3, lines 20-35). Modified BOWEN et al. does not explicitly disclose electrical connections to connect the heating assembly to the power source when the capsule is hosted in the body. MONSEES et al. discloses that the capsule, 30, includes heater contacts which make contact with heater contacts in body to form the device (Paragraph [0169]). The capsule also contains the heater which is powered by the battery when contact is made and the device is activated (Paragraph [0171], [0172]) and absorbs and dissipates excessive heat produced by the heating element (Paragraph [0173]). The heater in the capsule with the heater provides an efficient heater system (Paragraph [0176] and [0177]). 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the heater in the capsule of modified BOWEN et al., and to provide heater contacts (electrical connections) to connect the heater to the power source when the capsule is placed in the cavity, as taught by MONSEES et al. so as to provide an efficient heater system. 
With respect to claim 15, BOWEN et al. does not explicitly disclose that the capsule is made of a material that is able to react to a conduction heating. MONSEES et al. discloses that the heat is transferred to the vaporizable material through conductive heat transfer (Paragraph [0082]). Thus, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to heat via conductive heat transfer as taught by MONSEES et al. so that the liquid material can be vaporized. Thus, the capsule is capable of conducting heat. 
BOWEN et al. discloses that part of the capsule is made of aluminum (Column 3, lines 45-60). Aluminum is a material that is able to react to conduction heating, by increasing temperature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745